Name: Commission Regulation (EC) No 2206/94 of 9 September 1994 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31994R2206Commission Regulation (EC) No 2206/94 of 9 September 1994 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99 Official Journal L 236 , 10/09/1994 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 61 P. 0039 Swedish special edition: Chapter 3 Volume 61 P. 0039 COMMISSION REGULATION (EC) No 2206/94 of 9 September 1994 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EC) No 3179/93 (2), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 2828/93 (3), as last amended by Regulation (EC) No 347/94 (4), lays down common rules on verification of the use and/or destination of imported products covered by CN codes 1515 90 59 and 1515 90 99; Whereas the physical and chemical characteristics specific to certain oils classified under CN codes 1515 90 59 and 1515 90 99 are such as to preclude any confusion with olive oil; whereas, as a consequence, such oils should be excluded from the scope of Regulation (EEC) No 2828/93; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 1. The first paragraph of Article 1 of Regulation (EEC) No 2828/93 is hereby replaced by the following: 'The release for free circulation of oils covered by CN codes 1515 90 59 and 1515 90 99, with the exception of the products listed in the Annex hereto, shall be subject to the issue of a T 5 control copy in accordance with the procedure laid down in Regulation (EEC) No 3566/92.' 2. The Annex hereto is added as the Annex to Regulation (EEC) No 2828/93. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 285, 20. 11. 1993, p. 9. (3) OJ No L 258, 16. 10. 1993, p. 15. (4) OJ No L 44, 17. 2. 1994, p. 19. ANNEX - Indian illipe butter - Shea butter - Sal fat and stearin and solid fractions - Mango butter - Kokum butter - Dhupa butter - Avocado oil - Borage oil - Blackcurrant seed oil - Pumpkin seed oil - Macadamia oil - Poppy seed oil - Evening primrose oil - Neem oil - Passionflower seed oil - Pecan oil - Rice germ oil - Walnut oil - Wheat germ oil